Citation Nr: 1751513	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of the 50 percent currently assigned for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, a Board hearing was held by means of video conferencing equipment before the undersigned Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The appellant also presented testimony at a hearing before a Decision Review Officer (DRO) in Jackson, Mississippi in March 2012.  A transcript of that hearing is also in the claims file.  The Board remanded the case for further development in April 2016.  It has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, remand is again found necessary to afford the Veteran due process of the law.  In its April 2016 remand, the Board directed that the AOJ obtain all of the Veteran's Vet Center mental health records from February 2011 to the present, requesting any necessary authorization from the Veteran as needed.  The record does not demonstrate that the Veteran was ever sent a request for such authorization or that any attempts were made to obtain his records from the Vet Center.  In a responsive statement to the AOJ's March 2017 Supplemental Statement of the Case, the Veteran objected to the continued denial of his claims and stated that he received no notification that attempts were being made to obtain these records or that anything was needed from him in order to do so.  He asserted that such records would have helped his claim tremendously.

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   On remand, the AOJ must take further action to ensure that updated Vet Center mental health treatment records are obtained and associated with the Veteran's claims file.

Currently, the Veteran has only been granted service connection for PTSD, and the question of entitlement to a TDIU turns fully on the severity and effect of the Veteran's PTSD on his employability.  Therefore, the issue of entitlement to a TDIU is found to be inextricably intertwined with the other issue remanded herein, and it too much be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As the Board is remanding this case for further development, additional action should be taken to ensure that updated records of VA treatment are associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records, including any from November 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After acquiring any necessary authorization from the Veteran, contact the Vet Center where he receives/has received mental health care, and request that they provide VA with any and all of the Veteran's mental health/counseling records from February 2011 to the to present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain and provide VA with the records, before readjudicating his claims.  

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to a disability rating in excess of 50 percent for service-connected PTSD, as well as entitlement to a TDIU, in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




